                   IN THE UNITED STATE DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION
______________________________________________________________________________

ROSLYN WALKER individually,
and on behalf of her minor children
A.W. and T.W.                                                                   PLAINTIFFS

V.                                              CIVIL ACTION NO. 3:19-CV-033-MPM-JMV

JANEA N. WALKER                                                                 DEFENDANT


                      AGREED PROTECTIVE ORDER PERMITTING
                          LIMITED RELEASE OF RECORDS


        THIS CAUSE came before the Court on the ore tenus Motion of Journeys to New

Beginnings for a Protective Order in response to the Subpoena served upon it pursuant to Rule 45

of the Federal Rules of Civil Procedure and, the Court having found that the Motion is well taken

finds as follows:

        1.      All records pertaining to treatment or counseling provided to T.W. shall be

produced to Russell B. Jordan, counsel for plaintiffs, for review and shall be kept confidential,

used solely for purposes of this litigation, and not disclosed to any other party, client, or individual

except as specifically allowed herein absent further Court Order.

        2.      Within seven (7) days receipt of the subject records, counsel for the Plaintiffs shall

produce to defense counsel a copy of all records he does not believe to be confidential or otherwise

not subject to disclosure. In so doing, counsel for the Plaintiffs shall provide defense counsel a list

of any records being withheld by page number and the grounds for withholding such documents.

Any dispute with regards to the withholding of said records shall be taken up with the Court upon

proper Motion.
       3.      The records at issue shall not be used for any purpose other than the present

litigation and shall not be filed or entered with the Court absent Court Order.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the records of

minor child T.W. for treatment rendered at Journeys to New Beginnings shall be released to

Plaintiffs’ Counsel pursuant to the terms set forth herein only and shall be kept confidential with

no further disclosure of the records absent Court Order.

       ORDERED this the 23rd day of July, 2019.



                                                      /s/ Jane M. Virden
                                                      MAGISTRATE JUDGE JANE M. VIRDEN
SUBMITTED:

MORGAN & MORGAN- MEMPHIS, LLC


/s/Russell B. Jordan
Russell B. Jordan (102366)
One Commerce Square, Suite 2600
Memphis, TN 38103
Phone: (901) 217-7000
Facsimile: (901) 333-1897
rjordan@forthepeople.com
Attorney for Plaintiff

ESKINS, KING & MARNEY


/s/ Bradley W. Eskins
Bradley W. Eskins (104301)
200 Jefferson Avenue, Suite 1510
Memphis, TN 38103
Phone: (901) 578-6902
beskins@eskinsking.com



/s/ Earl W. Houston
Earl W. Houston, II, Esq. (102384)
Martin, Tate, Morrow & Marston, PC
6410 Poplar Avenue, Tower II, Suite 1000
Memphis, TN 38119
Phone: (901) 522-9000
Facsimile: (901) 527-3746
ehouston@martintate.com
